IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,434



                       EX PARTE GEORGE ALVAREZ, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 05-CR-2032-C IN THE 197th DISTRICT COURT
                         FROM CAMERON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a

public servant and sentenced to eight years’ imprisonment. He did not appeal his conviction.

       Applicant contends, inter alia, that he is actually innocent based upon newly discovered

evidence. Specifically, the Applicant contends newly discovered video evidence reflects that the

complainant in this case fabricated the charges and that Applicant did not commit the offense of

assault on a public servant.
                                                                                                   2

       The trial court has entered findings of fact addressing Applicant’s claims. Based upon these

findings of fact, and our own independent examination of the record, we find that Applicant is

actually innocent of committing the offense in this cause and that he is entitled to relief. Ex parte

Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002).

       Relief is granted. The judgment in Cause No. 05-CR-2032-CR in the 197th Judicial District

Court of Cameron County is set aside, and Applicant is remanded to the custody of the sheriff of

CAMERON County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 13, 2010
Do Not Publish